The precise language of Section 13 of Chapter 14572, Acts of 1929, is that: "Any holder of a certificate of tax sale or a tax deed therefor" is authorized to file a bill in chancery to foreclose the same. The latter phrase "Tax deed therefor," when read in connection with what precedes it in the statute, should be construed to have the same meaning as if the statute had said: "Any holder of a certificate of tax sale or any holder of a tax deed issued to the holder of a certificate of tax sale, etc." since the word "therefor" appearing after the words "tax deed" must be given some significance.
Assuming, but not deciding in this case, that the equitable rights of the "holder" of a tax deed that has been issued to the holder of a tax certificate, may be assigned by an appropriate instrument and vested in an assignee as such, so as to authorize the assignee to exercise the same right of foreclosure that could have been exercised by the tax deed holder, no such case is presented by this appeal.
This case was brought by the grantee suo jure, not as an assignee. Nor did he take the status of a mere assignee when he accepted a warranty deed from the tax deed grantee presumptively as an attempted conveyance of the legal title. To authorize foreclosure of a tax deed, it must be dealt with not as a muniment of title, but as evidence of an unsatisfied lien for unpaid taxes. Chapter 14572 permits a tax deed holder to so deal with a tax deed at his option.
Rehearing denied.
BUFORD, C.J., AND WHITFIELD, TERRELL AND DAVIS, J.J., concur. *Page 413